Miller, J.:
The plaintiff, a member of the defendant lodge, has recovered a judgment for sick benefits for thirteen weeks, amounting to seventy dollars. One of the defendant’s by-laws, prepared by a committee of which the plaintiff was a member, provided : “ Sick benefit is *180payable only then when the elected physician of the -Lodge and the Sick Committee reports a member sick and unable tó work.”
The plaintiff -does not assert that he was not bound by said by-law, and it is undisputed that the physician of the lodge refused tomake the required certificate, but certified to the contrary. Something is said respecting an appeal to the grand lodge, and a decision by that body, but there is no proper proof of such a decision or of any law of the order respecting its effect.
The judgment must be reversed.
Woodward, Jerks, Hooker and Gaykor, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event,